People v Dufresne (2022 NY Slip Op 05802)





People v Dufresne


2022 NY Slip Op 05802


Decided on October 18, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 18, 2022

Before: Acosta, P.J., Renwick, Webber, Singh, Moulton, JJ. 


Ind. No. 2824/11 Appeal No. 16467 Case No. 2019-5054 

[*1]The People of the State of New York, Respondent,
vJean Dufresne, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Shaina R. Watrous of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Order, Supreme Court, New York County (Robert M. Mandelbaum, J.), entered on or about May 13, 2019, which adjudicated defendant a level three sexually violent predicate offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently rejected defendant's request for an indefinite adjournment of his sex offender classification hearing based on the pendency of an article 10 civil commitment proceeding (see e.g. People v Boone, 202 AD3d 449 [1st Dept 2022], lv granted 38 NY3d 908 [2022]; People v Blum, 166 AD3d 571 [1st Dept 2018], lv denied 32 NY3d 918 [2019]). Defendant's constitutional argument is unpreserved, and is without merit in any event.	
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 18, 2022